ROBERT L. BROWN, Justice, concurring. 114I concur with the decision of the majority. I write separately merely to call attention to the need for a study of our criminal code. For example, this is not the first case where there has been an argument raised concerning a perceived conflict between a statute in the Criminal Code and one contained under another title. See Whiteside v. State, 2011 Ark. 371, 383 S.W.3d 859 (alleged conflict between Title 5 and Title 16 concerning the jury’s right to determine punishment); Hervey v. State, 2011 Ark. 113 (alleged conflict between Title 5 and Title 16 concerning the imposition of an enhanced sentence under the firearm-enhancement statute); Sesley v. State, 2011 Ark. 104, 380 S.W.3d 390 (alleged conflict between Title 5 and Title 16 concerning the imposition of an enhanced sentence under the firearm-enhancement statute); Neely v. State, 2010 Ark. 452, 370 S.W.3d 820 (alleged conflict between Title 5 and Title 16 concerning the imposition of an enhanced sentence under the firearm-enhancement statute); Williams v. State, 364 Ark. 203, 217 S.W.3d 817 (2005) (alleged conflict between Title 5 and Title 16 concerning the imposition of an enhanced sentence under the firearm-enhancement statute); Thomas v. State, 349 Ark. 447, 79 S.W.3d 347 (2002) (alleged conflict between Title 5 and Title 16 concerning the trial court’s authority to reduce the punishment imposed by a jury). Although in that line of cases, this court determined that the allegedly conflicting statutes could be read harmoniously so that there was no repeal by implication, that is clearly not the outcome in the instant case. Furthermore, even though this court has found no repeal by implication in several recent cases, the argument is still consistently being raised by defendants, making at least a review, if not a revision, of our criminal code warranted. | lsThere is also the example of cyber crimes and whether our current code on sexual offenses adequately addresses the novel ways of disseminating images, such as images of child pornography, which are currently being employed. In the past, this court has used the authority granted by Act 470 of 1971 to create the Arkansas Criminal Code Revision Commission. Act 470 gives this court the power to prescribe rules of pleading, practice, and procedure with respect to any or all proceedings in criminal cases. Act of Apr. 1, 1971, No. 470, 1971 Ark. Acts 1126. In 1971, pursuant to Act 470, this court and Attorney General Jim Guy Tucker joined together in creating the Arkansas Criminal Code Revision Commission. The Commission was charged with revising the substantive criminal law, which resulted in the adoption of the Arkansas Criminal Code by the General Assembly in 1975. The time has come again for a thorough review of our criminal code.